Exhibit 10.1
Pennichuck Corporation
2009 Equity Incentive Plan
(formerly the Amended and Restated 2000 Stock Option Plan;
amendment and restatement approved by the shareholders on May 6, 2009)
1. Purpose of Plan. The purpose of the Pennichuck Corporation 2009 Equity
Incentive Plan (the “Plan”) is to attract and retain the best available
personnel for positions of substantial responsibility and to provide additional
incentive to Employees of Pennichuck Corporation or any present or future Parent
or Subsidiary of Pennichuck Corporation and Directors of Pennichuck Corporation
to promote the success of the business by providing for or increasing the
proprietary interests of such Employees and Directors in the Company.
2. Definitions. As used herein, the following definitions shall apply:
“Award” means, individually or collectively, a grant under this Plan of
Incentive Stock Options, Nonstatutory Stock Options or Restricted Stock.
“Board” means the Board of Directors of the Company provided that at least a
majority of the Directors are Independent Directors, and if a majority of the
Board is not Independent Directors, then Board shall mean a committee comprised
solely of Independent Directors.
“Common Stock” means the common stock of the Company, par value $1.00 per share.
“Company” means Pennichuck Corporation, a business corporation organized under
the laws of the State of New Hampshire.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Committee appointed by the Board in accordance with
Section 4 hereof.
“Continuous Employment” or “Continuous Status as an Employee” means the absence
of any interruption or termination of service as an Employee. Continuous
Employment or Continuous Status as an Employee shall not be considered
interrupted in the case of sick leave, military leave or any other leave of
absence approved by the Board, or in the case of transfers between locations of
the Company or any Subsidiary or its Parent.
“Continuous Status as a Director” means the absence of any interruption or
termination of service as a Director. Continuous Status as a Director shall not
be considered interrupted in the case of sick leave, military leave or any other
leave of absence approved by the Board. With respect to a Participant who is
both an Employee and a Director, Continuous Status as a Director shall not be
considered interrupted solely because such Participant terminates service as an
Employee so long as such Participant continues to be a Director without
interruption.
“Director” means any member of the Board of Directors of the Company.
“Disinterested Persons” means an administrator of this Plan who is not at the
time he or she exercises discretion in administering this Plan eligible, has not
at any time within one year prior thereto been eligible, and for one year after
so serving will not be eligible, for selection as a person to whom an Award may
be granted pursuant to this Plan or any other plan of the Company entitling the
participants therein to acquire stock or stock options of the Company.

 

 



--------------------------------------------------------------------------------



 



“Employee” means any person employed on a full-time basis by the Company or any
present or future Parent or Subsidiary of the Company.
“Fiscal Year” means the Company’s fiscal year, which as of the Effective Date
was the year ending December 31.
“Effective Date” has the meaning given to such phrase in Section 6(a) of this
Plan.
“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
“Independent Director” means an independent director as defined in
Rule 4200(a)(15) of the Nasdaq Marketplace Rules.
“Nasdaq” means the Nasdaq Global Market (or any successor stock exchange on
which the Common Stock is principally traded).
“Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
“Option” means an Incentive Stock Option or a Nonstatutory Stock Option granted
pursuant to this Plan.
“Optioned Stock” means Common Stock subject to an Option.
“Optionee” means a Participant who receives an Option.
“Overall Share Limit” has the meaning given to such phrase in Section 3(a) of
this Plan.
“Parent” means any present or future corporation which would be a “parent
corporation” as defined in Subsections 424(e) and (g) of the Code.
“Participant” means a person selected by the Board to receive an Award under
this Plan.
“Plan” means this 2009 Equity Incentive Plan.
“Restricted Period” means the period of time selected by the Board during which
an award of Restricted Stock may be forfeited to the Company.
“Restricted Stock” means shares of Common Stock awarded to a Participant under
Section 9 that are subject to forfeiture.

 

- 2 -



--------------------------------------------------------------------------------



 



“Sale of the Company” shall mean the sale of the Company to an independent third
party or group of independent third parties pursuant to which such party or
parties acquire (i) a majority of the shares of Common Stock; (ii) capital stock
of the Company possessing the voting power under normal circumstances to elect a
majority of the Board (whether by merger, consolidation or sale or transfer of
the capital stock); or (iii) all or a majority of the Company’s assets
determined on a consolidated basis.
“Share” means a share of Common Stock, as adjusted in accordance with Section
10(b) of this Plan.
“Shareholder Approval” has the meaning given to such phrase in Section 6(a) of
this Plan.
“Subsidiary” means any present or future corporation which would be a
“subsidiary corporation” as defined in Subsection 424 (f) and (g) of the Code.
3. Shares Subject to Plan.
(a) Except as otherwise required by the provisions of Section 10(b) hereof, the
maximum number of Shares of Common Stock that in the aggregate may be delivered
under or in satisfaction of Awards under this Plan (the “Overall Share Limit”)
shall not exceed 500,000.
(b) If any share of Common Stock subject to an Award granted under this Plan
should be cancelled, expire, become unexercisable without having been exercised
in full or be forfeited, as a result of the termination of the Participant’s
employment, voluntary surrender of the Option or Restricted Stock or otherwise,
the Shares which were subject thereto shall, unless this Plan shall have been
terminated, be immediately added to the Overall Share Limit and shall be
available for future Awards under this Plan.
4. Administration of Plan.
(a) Committee. This Plan shall be administered by a Committee consisting of not
less than three Disinterested Persons appointed by the Board.
(b) Powers of the Committee. Subject to the provisions of this Plan, the
Committee shall have the authority, in its sole discretion: (i) to determine,
upon review of relevant information and in accordance with Section 8(b)(i) of
this Plan, the fair market value of the Common Stock; (ii) to consider and make
recommendations to the Board concerning the persons to whom, and the time or
times at which, Awards shall be granted, the type or combination of types of
Awards to be granted, the number of Shares to be represented by each Award and
the conditions and provisions, if any, of each Award, including the purchase
price (if any) of any Restricted Stock and the duration of the Restricted Period
during which, and the conditions under which, Restricted Stock may be forfeited
to or repurchased by the Company; (iii) to interpret this Plan; (iv) to
prescribe, amend and rescind rules and regulations relating to this Plan; (v)
except as limited by this Plan, or otherwise determined by the Board, to
determine the terms, restrictions and provisions of each Award (which need not
be identical), including without limitation any restriction on transferability
of the Common Stock subject to any Award; (vi) to authorize any person to
execute on behalf of the Company any instrument required to effectuate the grant
of an Award previously granted by the Board; (vii) to accept the surrender of
Options and the substitution of new Options in exchange therefor; (viii) to
recommend to the Board that the time or times at which any Option may be
exercised be accelerated or deferred (with the consent of the Optionee) but in
no event beyond the term of the Option under Section 8(a); and (ix) to make all
other determinations deemed necessary or advisable for the administration of
this Plan and to exercise such other power and authority as may be delegated to
it by the Board from time to time.
(c) Effect of the Committee’s Decision. All decisions, determinations and
interpretations of the Committee shall be final and binding on all Participants.

 

- 3 -



--------------------------------------------------------------------------------



 



5. Eligibility.
(a) Incentive Stock Options shall be granted by the Board and may be granted
only to Employees who are in positions in which their decisions, actions and
counsel significantly impact the profitability of the Company. In determining
the Employees to whom Incentive Stock Options shall be granted, and the number
of Shares to be covered by each Incentive Stock Option, the Board shall consider
current position, current salary and other compensation, value of services
rendered and expected to be rendered, recommendations of senior management and
other relevant factors. No Employee who owns Shares possessing more than 10% of
the total combined voting power of all classes of stock of the Company, or of
any Parent or Subsidiary of the Company, may receive an Incentive Stock Option.
The maximum aggregate fair market value (determined at the time the Option is
granted) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time during any calendar year by an Employee under all
Incentive Stock Option Plans, as defined in Section 422 of the Code, of the
Company or of any present or future Parent or Subsidiary of the Company, shall
not exceed $100,000; to the extent the aggregate fair market value of the Shares
exceeds such limit, such Options or portions thereof shall be treated as
Nonstatutory Stock Options.
(b) Nonstatutory Stock Options shall be granted by the Board and may be granted
to Employees and Directors.
(c) Restricted Stock shall be granted by the Board and may be granted to
Employees and Directors.
(d) A person who has been granted an Award may, if otherwise eligible, be
granted one or more additional Awards.
(e) Notwithstanding any other provision of this Plan, including without
limitation paragraphs (a), (b) and (c) of this Section 5, each Award must be
approved by a majority of Independent Directors, provided however, that if a
majority of the Board is not comprised of Independent Directors, then each Award
shall be approved by a committee comprised solely of Independent Directors.
(f) This Plan shall not confer upon any Participant any right with respect to
continuation of employment, nor shall it interfere in any way with his or her
right or the Company’s or, where applicable, its Parent’s or a Subsidiary’s
right to terminate his or her employment at any time, which right is hereby
reserved. Selection for participation in this Plan in one year does not
necessarily imply selection in another year.

 

- 4 -



--------------------------------------------------------------------------------



 



6. Term of Plan.
(a) This Plan, as amended and restated, became effective on March 11, 2009, the
date of its adoption by the Board (“Effective Date”), subject to the approval of
this Plan by the shareholders of the Company within 12 months after the
Effective Date. This Plan, as amended and restated, shall continue in effect for
a term of 10 years (i.e., until March 11, 2019) unless sooner terminated under
Section 11 of this Plan. No Option shall be granted after 10 years from the
Effective Date. Shareholder approval of this Plan (“Shareholder Approval”) shall
be evidenced by the affirmative vote of the holders of a majority of the shares
of Common Stock present in person or by proxy and voting on this Plan at a
regular or special meeting of shareholders of the Company. If Shareholder
Approval is not obtained within twelve (12) months after the Effective Date,
this Plan shall automatically terminate, and the Company’s 2000 Stock Option
Plan, as amended and restated through but not including the Effective Date,
shall remain in full force and effect to the same extent and with the same
effect as though this Plan had never been adopted.
(b) Pending Shareholder Approval of this Plan, grants of Options (but not
Restricted Stock) may be made by the Board of Directors.
7. Terms of Awards.
Each Award shall be evidenced by a written Award Agreement between the Company
and the Participant in such form as the Board or the Committee shall approve,
which Award Agreement shall comply in all material respects with and be subject
to the terms of this Plan.
8. Options.
(a) Term of Option. The term of each Option, within which it may be exercised,
shall be 10 years from the date of grant thereof or such shorter term as may be
provided in the Award Agreement. In addition, each Option shall be subject to
early termination as provided in this Plan.
(b) Exercise Price and Methods of Payment.
(i) The price per Share at which each Option granted under this Plan may be
exercised, whether Incentive Stock Options or Nonstatutory Stock Options, shall
not, as to any particular Option, be less than its fair market value at the time
such Option is granted. Fair market value shall be determined by the Board in
the following manner: (i) if on the date of the granting of an Option, sales
prices for the Common Stock are regularly reported on a stock exchange or
market, then the price per Share shall be no less than the closing price
reported on such exchange or market on the most recent trading day preceding the
date such Option is granted or if there are no such sales on said date, then the
price per share shall be the mean between the closing bid and asked prices on
such date as and if so reported; (ii) if no such sales prices or bid and asked
quotations are reported for such date, then the price per share shall be
determined as of the next reasonably current, prior date for which such final
sales price (if available) or closing bid and asked prices (if no final sales
price is reported) are reported; or (iii) if no information is available which
satisfies the above requirements, the Committee shall make a good faith
determination of fair market value based upon the information reasonably
available to it at that time.
(ii) The consideration to be paid for the Shares to be issued upon exercise of
an Option, including the method of payment, shall be determined by the Committee
and may consist entirely of cash, check, other Shares of Common Stock having a
fair market value (determined by the Committee) equal to the aggregate exercise
price of the Shares as to which said Option shall be exercised, or any
combination of such methods of payment.

 

- 5 -



--------------------------------------------------------------------------------



 



(c) Exercise of Option.
(i) Generally. Any Option granted hereunder shall be exercisable in whole at any
time during the term of the Option, or in part (but not as to less than 10
Shares at any one time) from time to time during such term, upon such terms and
conditions as determined by the Board at the date of grant and as shall be
permissible under the terms of this Plan; provided, however, that subject to
subparagraphs (ii), (iii) and (iv) of this Section 8(c), an Incentive Stock
Option shall be exercisable only by an Optionee who has maintained Continuous
Status as an Employee since the date of the grant of the Option and a
Nonstatutory Stock Option shall be exercisable only by an Optionee who has
maintained Continuous Status as an Employee or Continuous Status as a Director
since the date of the grant of the Option, unless otherwise determined by the
Committee, in its sole discretion.
An Option may be exercised, subject to provisions hereof relative to its
termination and limitations on its exercise, from time to time only by
(a) written notice of intent to exercise the Option with respect to a specified
number of Shares, and (b) payment to the Company (contemporaneously with
delivery of each such notice) of the amount of the Option price, payable as
determined by the Committee consistent with Section 8 (b)(ii) of this Plan. If
any portion of the exercise price is paid in Shares, such Shares shall be
tendered at their then fair market value as determined by the Committee in
accordance with Paragraph 8 (b)(i) hereof.
Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of this Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.
(ii) Exercise During Employment or directorship or Following Death. Unless
otherwise provided in the terms of an Option, and except as provided in
subparagraphs (iii) and (iv) below, an Incentive Stock Option shall be
exercisable only by an Optionee who has maintained Continuous Status as an
Employee since the date of the grant of the Option, and a Nonstatutory Stock
Option shall be exercisable only by an Optionee who has maintained Continuous
Status as an Employee or Continuous Status as a Director since the date of the
grant of the Option, except in each case if his or her Continuous Status as an
Employee or Continuous Status as a Director is terminated by reason of death,
then to the extent that the Optionee would have been entitled to exercise the
Option immediately prior to his or her death, such Option of the deceased
Optionee may be exercised within three (3) months from the date of his or her
death (but no later than the date on which such Option would otherwise expire)
by the person or persons (including his or her estate) to whom his or her rights
under such Option shall have passed by will or by laws of descent and
distribution.
(iii) Option Rights Upon Disability. If an Optionee becomes disabled within the
meaning of Section 22(e)(3) of the Code while an Employee or a Director, the
Committee, in its discretion, may allow the Option to be exercised (to the
extent exercisable on the date of termination of employment) at any time within
one (1) year after the date of termination due to disability, unless either the
Option or this Plan otherwise provides for earlier termination.

 

- 6 -



--------------------------------------------------------------------------------



 



(iv) Option Rights Upon Termination. If an Optionee ceases to maintain
Continuous Status as an Employee or Continuous Status as a Director for any
reason other than death or disability, his or her Option shall immediately
terminate; provided, however, that the Committee may, in its discretion, allow
the Option to be exercised (to the extent exercisable on the date the
Participant ceased to maintain Continuous Status as an Employee or Continuous
Status as a Director) at any time within three (3) months after such date,
unless either the Option or this Plan otherwise provides for earlier termination
of the Option.
For purposes of subparagraphs (ii), (iii) and (iv) of this subsection (c) above,
the Committee’s determination whether a termination has occurred, and the
effective date thereof, shall be final and conclusive with regard to all persons
affected thereby.
(d) Incentive Stock Options. Each Incentive Stock Option shall include such
terms, conditions and provisions as the Board determines to be necessary or
desirable in order to qualify such Option as a tax-favored Option within the
meaning of Section 422 of the Code, or any amendment thereof, substitute
therefor or regulation thereunder. Subject to the limitations of Section 11, and
without limiting any other provisions hereof, the Board shall have the power
without further approval to amend the terms of this Plan or any awards or
agreements thereunder for such purpose.
(e) No Rights as Shareholder. The recipient of any Option under this Plan,
unless otherwise provided by this Plan, shall have no rights as a shareholder
with respect thereto unless and until certificates for Shares are issued to him
or her. Until the issuance (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company) of the
stock certificate evidencing such Shares, no right to vote or receive dividends
or any other right as a shareholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option. No adjustment will be made
for a dividend or other right for which the record date is prior to the date on
which the stock certificate is issued, except as provided in Section 10(b) of
this Plan.
9. Restricted Stock.
(a) A Restricted Stock Award is an Award entitling the Participant to acquire
shares of Common Stock for a purchase price (which may be zero) equal to or less
than their par value, subject to certain conditions, including a Company right
during a specified period or periods to repurchase such shares at their original
purchase price (or to require forfeiture of such shares if the purchase price
was zero) if the Participant ceases to maintain Continuous Status as an Employee
or Continuous Status as a Director.
(b) Subject to the provisions of this Plan, the Board may award shares of
Restricted Stock and determine the purchase price (if any) therefor, the
duration of the Restricted Period during which, and the conditions under which,
the shares may be forfeited to or repurchased by the Company and the other terms
and conditions of such Awards. Shares of Restricted Stock may be issued for no
cash consideration or such minimum consideration as may be required by
applicable law.
(c) Shares of Restricted Stock may not be sold, assigned, transferred, pledged
or otherwise encumbered, except as set forth in Section 10(a). Any certificate
issued in respect of shares of Restricted Stock shall be registered in the name
of the Participant and, unless otherwise determined by the Board or the
Committee, deposited by the Participant, together with a stock power endorsed in
blank, with the Company. At the expiration of the Restricted Period, the Company
shall deliver such certificate to the Participant.

 

- 7 -



--------------------------------------------------------------------------------



 



(d) Restricted Stock grants may become vested, and not subject to forfeiture, in
one or more installments, upon the happening of certain events, upon the passage
of a specified period of time, upon the fulfillment of certain conditions or
upon the achievement by the Company of certain performance goals, as the Board
shall decide in each case when Restricted Stock is awarded and specify in the
Award Agreement.
(e) Unless otherwise specified in the Award Agreement, in the event of the Sale
of the Company all of the shares of Common Stock under a Restricted Stock Award
shall, immediately prior to the Sale of the Company, become fully vested, and
not subject to forfeiture, for any Participant who is employed by the Company
immediately prior to such Sale of the Company.
(f) Unless otherwise specified in the Award Agreement, Restricted Stock grants
will be forfeited upon the Participant ceasing to maintain Continuous Status as
an Employee or Continuous Status as a Director, except as specified below.
(i) If a Participant’s Continuous Status as an Employee or Continuous Status as
a Director is terminated by reason of death or disability, as defined in
Section 22(e)(3) of the Code, while an Employee or a Director, then the shares
of Common Stock held by such Employee or Director under a Restricted Stock Award
shall become fully vested, and not subject to forfeiture, immediately upon such
termination of Participant’s Continuous Status as an Employee or Continuous
Status as a Director by reason of death or disability.
(g) A Participant shall have all the rights of a shareholder with respect to the
Restricted Stock including voting and dividend rights, subject to
nontransferability restrictions and Company repurchase or forfeiture rights
described in this Section and subject to any other condition contained in the
Award Agreement.
10. General Provisions Applicable to Awards.
(a) Non-Transferability. No Award and no shares of Common Stock underlying an
Award that have not been issued or to which any applicable restriction has not
lapsed may be sold, assigned, transferred, pledged or otherwise encumbered (a
“Transfer”), other than by will or by the laws of descent and distribution.
(b) Adjustments Upon Changes in Capitalization or Merger. Subject to any
required action by the shareholders of the Company, the number of Shares of
Common Stock covered by each outstanding Award, and the Overall Share Limit, as
well as the price per Share of Common Stock covered by each such outstanding
Award, shall be proportionately adjusted for any increase or decrease in the
number of issued Shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the aggregate number of issued
Shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
of Common Stock subject to an Award.

 

- 8 -



--------------------------------------------------------------------------------



 



(c) Effect of Certain Corporate Events.
In the event of the proposed dissolution or liquidation of the Company, all
outstanding Awards will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board. The Board may, in the
exercise of its sole discretion in such instances, declare that any Option shall
terminate as of a date fixed by the Board and give each Participant the right to
exercise his or her Option as to all or any part of the Optioned Stock,
including Shares as to which the Option would not otherwise be exercisable, and
may declare that as of the date specified any Restricted Stock Award shall
become vested and not subject to forfeiture.
In the event of a proposed Sale of the Company, or the merger of the Company
with or into another corporation, the Board in its sole discretion may
(i) accelerate the time or times at which any Option may be exercised and may
provide for cancellation of such accelerated Options which are not exercised
within the time prescribed by the Board, or the Board may provide for each
outstanding Option to be assumed or for an equivalent Option to be substituted
by a successor corporation in the transaction; (ii) provide for the purchase of
Shares of Restricted Stock upon the Participant’s request for an amount of cash
or other property that could have been received upon the realization of the
Award had the Award been currently payable; and (iii) adjust the terms of an
Award of Restricted Stock in a manner determined by the Board or cause the Award
to be assumed, or new rights substituted therefor, by another entity.
(d) Time of Granting Awards. The date of grant of an Award under this Plan
shall, for all purposes, be the date on which the Board makes the determination
of granting such Award. Notice of the determination shall be given to each
Employee or Director to whom an Award is so granted within a reasonable time
after the date of such grant.
(e) Modification of Awards. At any time and from time to time the Board may
authorize the Committee to direct execution of an instrument providing for the
modification of any outstanding Award, provided no such modification, extension
or renewal shall confer on the holder of said Award any right or benefit which
could not be conferred on him or her by the grant of a new Award at such time,
or impair the Award without the consent of the holder of the Option.
11. Amendment and Termination of Plan.
(a) Amendment and Termination. The Board may terminate or amend this Plan from
time to time in such respects as the Board may deem advisable; provided,
however, that the following amendments shall require approval of the
shareholders of the Company:
(i) any change in the Overall Share Limit, other than in connection with an
adjustment under Section 10(b);
(ii) any material modification in the designation of the class of persons
eligible to be granted Awards;
(iii) any change in the minimum Option price under Section 8(b), other than
pursuant to Section 10, or any extension of the period within which Options may
be exercised;

 

- 9 -



--------------------------------------------------------------------------------



 



(iv) removal of the administration of this Plan from the Committee; or
(v) any material increase in the benefits accruing to participants under this
Plan.
(b) Effect of Amendment or Termination. Any such amendment or termination of
this Plan shall not affect Awards already granted and such Awards shall remain
in full force and effect as if this Plan had not been amended or terminated,
unless mutually agreed otherwise between the Participant and the Committee,
which agreement must be in writing and signed by the Participant and the
Company.
12. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
an Award unless the exercise or grant of such Award and the issuance and
delivery of such Shares pursuant thereto shall comply with any applicable
provisions of law, and shall be further subject to the approval of counsel for
the Company with respect to such compliance.
Inability of the Company to obtain any ruling, decision, order, registration or
approval from any regulatory body or authority deemed by the Company’s counsel
to be necessary or advisable for the lawful issuance and sale of any Shares
hereunder shall relieve the Company of any liability with respect to the
non-issuance or sale of such Shares.
As a condition to the receipt of Shares pursuant to an Award, the Company may
require the person receiving such Shares to provide at the time of any such
receipt such representations and warranties as the Company shall deem necessary
to assure compliance with applicable laws, rules, regulations and
interpretations, including representations and warranties that the Shares are
being purchased only for investment and without any present intention to sell or
distribute such Shares or any other representations and warranties necessary or
advisable to assure the availability of any exemption from the registration
requirements of federal or state laws.
13. Reservation of Shares. The Company, during the term of this Plan, will
reserve and keep available a number of Shares sufficient to satisfy the
requirements of this Plan.
14. General Provisions.
(a) Whenever the Company proposes or is required to issue or transfer Shares
under this Plan, the Company shall have the right to require the recipient to
remit to the Company an amount sufficient to satisfy any federal, state and/or
local withholding tax requirements prior to the delivery of any certificate or
certificates for such Shares.
The obligations of the Company under this Plan shall be conditional on the
payment of such withholding amount, and the Company and its Subsidiaries shall,
to the extent permitted by law, have the right to deduct any such amount from
any obligations otherwise due from any of them to the Participant.
(b) This Plan and all awards made and actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of New Hampshire.

 

- 10 -